PER CURIAM.
The trial court considered prior out of state convictions in arriving at a sentence under the “guidelines” without same having been properly before the trial court. Baker v. State, 493 So.2d 515 (Fla. 1st DCA 1986); Brooks v. State, 466 So.2d 1182 (Fla. 1st DCA 1985); Davis v. State, 463 So.2d 398 (Fla. 1st DCA 1985).
Therefore, the appellant’s 3.850 motion was well taken and the denial thereof is reversed and the matter returned to the trial court with directions to vacate the sentence and conduct a new sentencing hearing.
Reversed and remanded with directions.